Citation Nr: 1714787	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-22 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Williams, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In August 2013, the Board remanded this appeal for additional evidentiary development and adjudicative action.  The appeal has since been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has been manifested by complaints of anger and irritability, anxiety, mild memory loss, depression, sleep impairment, and he was noted to have functional impairment no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but no higher, for PTSD, have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from the initial assignment of a rating following the establishment of service connection for PTSD in an October 2010 decision.  When a claimant is awarded service connection and assigned an initial rating, separate ratings may be assigned for separate periods in accordance with the facts found; such separate ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial rating is assigned).

Disability evaluations are determined by evaluating the extent that a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

Increased Rating for PTSD

The Veteran's PTSD, currently rated as 10 percent disabling, is evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, DC 9411.  After a review of the evidence, the symptoms more nearly approximate the criteria for a 30 percent rating, but no higher.

Under the General Rating Formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships. 

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. 

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders. 38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

The Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV)). 

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-5). See 79 Fed. Reg. 149, 45094 (Aug. 4, 2014). 

The provisions of the interim final rule, however, apply only to applications for benefits that are received by VA or that were pending before the RO on or after August 4, 2014.  Because the Veteran's claim had been received by VA in 2009 and initially certified to the Board in August 2011, the provisions of this interim final rule do not apply.  Of note, VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14308 (March 19, 2015). 

VA treatment records reveal that in March 2010 the Veteran was evaluated for PTSD.  At that time, he complained of problems with insomnia, anger, relationship difficulties, and financial struggles.  He reported that his social withdrawal impeded his life and marital relationship.  Also, he reported that he did not relate to people outside of his family.  

Upon examination, the Veteran was alert and showed an ability to attend to the assessment.  His speech was of normal volume, pace, pressure and prosody.  He was oriented to person, place, time, and situation.  His mood was described as depressed, affect was euthymic.  His form of thought was linear and thought content and perceptions appeared normal.  His judgment, memory, and abstract reasoning appeared intact.  He indicated that he had no desire to make an active suicide attempt in the past month and no suicide attempts in the prior four months.

The examiner stated that the Veteran had continuing re-experiencing, avoidance, and hyperarousal symptoms and that these symptoms had been present over the last month and they had caused clinical distress and impairment in his social functioning.  His GAF at that time was 50.

In a July 2010 VA examination, the Veteran denied suicidal thoughts or attempts as well as homicidal ideation or attempts; however, he did endorse having angry outbursts.  It was noted that he had problems with anger and irritability.  He reported doing better since being started on medication.  

The Veteran reported that he felt detached and estranged from other people.  He stated that although his wife had friends, he himself had had no friends since he came back from Vietnam.  He also noted feeling emotionally numb.  He related that his concentration was probably okay if he put his mind to it, although his wife stated that he did not pay attention to her.  He described an instance of being distracted when operating a lawnmower and hurting his finger.  

The Veteran was noted to have problems with anger and irritability and only got about four or five hours of sleep at night.  He denied current suicidal or homicidal thoughts, ideations, plans or intent.  He endorsed having memory problems selectively.  Specifically, he said that he tried not to think about Vietnam and said that he had selective memory.  He reported having a panic attack after waking up from his dreams at night and being in a cold sweat.  He described his mood as "I'm okay, a little sad, I don't know why."  He also reported having increase startle response and being hypervigilant. 

On mental status evaluation, the Veteran was oriented to person, place and time.  There was no evidence of impairment of thought process or communication.  There was also no evidence of delusions or hallucinations and no inappropriate behavior was noted.  Rate and flow of speech was normal and there was no evidence of obsessive or ritualistic behavior.  His affect was fully ranged and appropriate and impulse control was fair.  Insight and judgment were also reported to be fair.  A GAF score of 75 was assigned.  

The examiner observed that the Veteran was in treatment and had partially responded to medications.  She also stated that his symptoms were mostly continuous and that there was inappropriate behavior as described due to PTSD.  His thought processes and communication were not impaired, however social functioning was impaired as described due to PTSD.  

Regarding the severity of the Veteran's PTSD, the examiner stated that there was evidence of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner specifically noted that the Veteran had not missed any time from work in the last year due to psychiatric symptoms.  He had retired in 2005 after about 30 years of work.  Although there may be some impairment due to psychiatric issues of PTSD, the examiner explained that the Veteran was expected to perform reasonably well in his normal occupational environment should he choose to return to work.  Other than diagnoses listed, no other mental conditions were found. 

In the Veteran's January 2011 notice of disagreement, he reported that, since his July 2010 VA examination, he had been having periods of time where he forgot names, places, directions, and even things he had recently done.  He also reported that it took him a long time to complete a task of any size and could not stay focused on the task at hand.  He further reported problems with moodiness.  

In a March 2013 Informal Hearing Presentation the Veteran represented that his PTSD had worsened.  Specifically, the representative noted that a November 2010 VA treatment record showed complaints of suicidal ideation.  A review of the available VA treatment records confirms that he reported suicidal ideation in November 2010.  Specifically, he reported that he thought about driving his car under a semi-truck.  

In December 2013 VA treatment records, the Veteran had a positive suicide risk; it was noted that he had suicidal thoughts and was hopeless.  However, he declined to discuss further details and he did not have a plan to take his life and denied ever having a suicide attempt. Psychiatric evaluation that day indicated that he additionally had sleep disturbance, depressed mood, and anxiety.  He declined mental health referral as any intervention or assistance at that time.

In an August 2014 VA examination, the Veteran described his mood as "mostly OK."  He stated that sometimes he experienced low self-esteem since retirement, citing not feeling productive or like he was making a significant overall contribution in life. He related that he did sometimes experience irritability when driving, but denied experiencing any significant episodes of road rage and he had not chased anybody down with a car.  He also denied any history of physical violence against another person.  Although he denied contemplating suicide, he contemplated (without formulating a specific plan) suicide for a short time approximately 6 months previously.  When asked the cause, he replied, "mostly I was just feeling valueless and like I wasn't pulling my weight."  He had no suicidal thoughts during the prior 6 months.  He also denied any obsessions, compulsions, paranoid ideation, and hallucinations.  He further denied current or recent homicidal ideation.

Upon examination, the Veteran was oriented to person, place, time, self and situation.  Appearance demonstrated good hygiene, and he was in no acute distress.  His behavior was appropriate, calm, cooperative, pleasant, and not obsessive or ritualistic.  He displayed no problems with impulse control and his attitude toward examiner was cooperative and friendly.  Psychomotor activity was calm, with no tremors or other unusual movements noted.  Mood was reportedly "normal," and affect was slightly constricted, mildly nervous, with frequent smiling. 

Eye contact was good and speech was of a normal rate, rhythm, volume and tone; appropriately verbal and not pressured.  No delusional statements were made.  His thoughts were adequately organized and easy to understand and follow.  He provided quick and accurate answers regarding immediate attention/concentration and was able to offer abstract interpretations of proverbs and similarities.  He was able to recall 2 out of 3 items at 5 minutes without any prompting needed, and when one simple prompt was provided, he recalled all 3 of the 3 items.  Judgment was fair to good, insight was fair, and prognosis was good. 

The examiner further indicated that the Veteran suffered from symptoms of anxiety, suspiciousness, and chronic sleep impairment.  His level of functional impairment was described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behaviors, self-care and conversation.  An April 2016 statement from the Veteran's wife reflects that he had nightmares, did not like to be around groups, and had planned to kill himself several times.  

Based on the evidence above, the symptoms described above warrant a higher 30 percent rating. Symptoms such as depression, some findings of suicidal ideation, anxiety, decreased concentration, restricted affect, memory, and sleep impairment were reported.  Although suicidal ideation was present, the Veteran had no intent.  Further, his wife stated that he had planned to kill himself several times, as noted above; he has displayed some suicidal ideation, but has consistently denied suicide attempts and displayed no suicidal intent.  

Next, occupational impairment was not apparent from the available evidence and the Veteran worked with the same company for 33 years.  After retiring, he went back to work for the same company, and currently desired to find work.  Regarding degree and quality of social relationships, he reported that he did not have any friends; however, he did have relationships with his family.  He also had a history of irritability and anger but did not act on these feelings or have any history of inappropriate behavior.  He reported some difficulty in concentration, but this was not endorsed by objective evaluation on either VA examination.  

While the July 2010 VA examiner noted that the Veteran had occupational and social impairment due to mild or transient symptoms, or symptoms controlled by continuous medication; she also reported that his symptoms were continuous and that he had only partially responded to medications.   The 2014 VA examiner, however, indicated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  Thus, symptomatology overall appears to be consistent with those associated with a 30 percent rating. 

Next, although the GAF score does not fit neatly into the rating criteria, the Board is under an obligation to review all the evidence of record. See Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 71-80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."

GAF scores reported in VA records ranged from 50 to 75.  Although a GAF score of 50 (indicative of serious symptoms) was assigned by the March 2010 VA examiner, it alone not dispositive of the issue on appeal and must be considered in conjunction with the record as a whole, which includes a GAF score of 75.  The same VA treatment records that assigned a GAF of 50 included findings of pleasant cooperative manner of engagement with intact memory and judgment, normal thought content, and orientation to person, place, and time.  In addition, as discussed above, the July 2010 VA examiner assessed occupational functioning and social functioning to be no worse than mild.  

Thus, although the GAF score of 50 meets some of the criteria for a higher rating, the additional GAF score of 75 reflects milder symptoms and, taken with the other evidence of record, more closely approximates the criteria for a 30 percent rating.  In sum, based on the evidence of record, a 30 percent rating, but no higher, is warranted for PTSD.  

The next-higher 50 percent rating is not warranted because the evidence does not reflect the type of serious symptomatology associated with a 50 percent rating.  The evidence, indeed, does not reflect such manifestations as abnormal speech, frequent panic attacks, unusual thought processes, and impaired judgment.  Thus, while the evidence shows sleep impairment, mild memory loss, anxiety, and disturbances in mood, the majority of the symptoms necessary for a 50 percent evaluation are absent.  At no time has the Veteran demonstrated occupational and social functioning with reduced reliability and productivity.  

As such, the symptomatology noted is more consistent with those associated with a 30 percent rating.  Because the criteria for a 50 percent rating are not met, the now-assigned 30 percent rating is most appropriate. 

The Board notes that the Veteran was previously diagnosed with major depressive disorder in addition to PTSD.  To the extent that he also has depressive symptoms that could not be differentiated from the symptoms associated with the service-connected PTSD, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In any event, the July 2010 and August 2014 VA examination reports reflect that PTSD is the sole psychiatric diagnosis.

In addition, the level of impairment associated with the Veteran's PTSD has been relatively stable throughout the appeals period, or at least has never been worse than what is warranted for the rating assigned.  Therefore, staged ratings (i.e., different percentage ratings for different periods of time) are inapplicable. 

The Board has also considered the Veteran's statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's psychiatric disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render medical opinions regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value and are supportive of a 30 percent rating, but no higher.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Consideration has been given to the potential application of various provisions of 38 C.F.R. Parts 3 and 4 (2009), as mandated by the Court in Schafrath.  The Board, however, finds no basis on which to assign a higher disability evaluation in that the Veteran manifested no separate and distinct symptoms of PTSD not contemplated in the currently assigned 30 percent rating permitted under the Schedule. The Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to warrant an even more favorable decision.

An extra-schedular evaluation under 38 C.F.R. § 3.321 has been considered. However, the impairment associated with the PTSD was adequately considered by the diagnostic code applied.  The medical evidence shows complaints of depression, anxiety, sleep impairment, and memory impairment, which are contemplated under Diagnostic Code 9411 for PTSD.  Thus, the evidence does not present such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

The evidence more closely approximates the criteria for a 30 percent rating throughout the appeal period.  38 C.F.R. § 4.7.  To the extent that any further increased rating is denied, the preponderance of the evidence is against the claim for increase and there is no doubt to be resolved.

TDIU

The Veteran stated in April 2010 that he had retired from a job as a designer for a power company after 30 plus years three years previously.  He indicated in his July 2011 VA Form 9 that he was no longer employed, and had no chance of being employed again, due to his anxiety attacks.  According to the April 2014 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran indicated that his inability to be around people, nerves, and PTSD prevent him from securing or following any substantially gainful occupation.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340 (a)(1), 4.15.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

In evaluating a claimant's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16 (a).

In this case, the Veteran's service-connected tinnitus is rated at 10 percent and his PTSD is now rated at 30 percent.  The combined rating is 40 percent.  The combined rating does not meet the criterion of 70 percent or more.  Therefore, the schedular criteria for TDIU are not met at any time pertinent to the appeal. 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

For a claimant to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, while the Veteran is not employed, he is not in receipt of disability benefits from the Social Security Administration and the evidence does not substantiate that his unemployability is based to any substantial degree on his service-connected disabilities.  He has stated that he does not receive of Social Security disability benefits.  Further, he does not contend that his unemployment is a result of his service-connected tinnitus.  In any event, the August 2014 VA examination report reflects that he has gotten used to his tinnitus for the most part, but it still bothered him that it was always there and never went away.  

Although the Veteran claims he cannot work as a result of his PTSD, according to the July 2010 VA examiner, there may be some impairment due to psychiatric issues of PTSD, however, he was expected to perform reasonably well in his normal occupation environment should he choose to return to work.  Furthermore, the August 2014 VA examiner stated that the Veteran was employable and in fact would like to find some work.  He added that if the Veteran was forced to work in a setting with large numbers of people, his anxiety would more likely as not increase which would likely result in various degrees of lowered productivity overall.  The Board finds, therefore, that referral for a TDIU for consideration under 38 C.F.R. § 4.16(b) is not warranted.

Accordingly, at no time pertinent to this appeal have the criteria for TDIU been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.   However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 

Finally, VA's duty to notify was satisfied by letters in April 2010 and March 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection for PTSD. Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the appellant.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The duty to assist was further satisfied by VA examinations in July 2010 and August 2014 when examiners conducted physical examinations recorded the Veteran's history, and provided factually supported and explained opinions.   Although the July 2010 VA examiner did not review the claims file, she recorded the Veteran's reported history; and the August 2014 VA examiner was provided the claims file for review. 

VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

As noted, with respect to the TDIU claim, the appellant does not meet the basic eligibility requirements.  He does not meet the schedular criteria for TDIU and the Board has addressed extraschedular referral for TDIU above. 

This appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the AOJ substantially complied with the Board's remand instructions by providing VCAA notice regarding the TDIU claim and obtaining additional VA treatment records, examinations, and opinions.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

A 30 percent rating, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

A TDIU is denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


